DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 17 are objected to because of the following informalities:
At the very end of both claims, the word “and” was apparently omitted before “the station-shared parameters.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The claim(s) recite(s) abstract ideas, as indicated by in-line comments below. This judicial exception is not integrated into a practical application for reasons also indicated by in-line comments below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons also indicated by in-line comments below.

1. An apparatus comprising:
a processing system comprising a processor and a memory including computer program code, wherein the processing system is operable to (does not integrate into a practical application because merely uses a computer as a tool to perform an abstract idea; not significantly more because merely uses a computer as a tool to perform an abstract idea):
obtain initial settings of station-specific parameters (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality), wherein:
the station-specific parameters are descriptive of wellbore/formation properties each specific to (merely specifying information obtained by features that do not integrate into a practical application nor amount to significantly more) one of a plurality of different-depth stations at which pressure test data is obtained by a downhole apparatus positioned in a wellbore penetrating a subterranean formation (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality); and
each wellbore/formation property is:
a property of the wellbore proximate the corresponding station (merely specifying information obtained by features that do not integrate into a practical application nor amount to significantly more); or
a property of the subterranean formation proximate the corresponding station (merely specifying information obtained by features that do not integrate into a practical application nor amount to significantly more);
obtain initial settings of station-shared parameters (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality); wherein:
the station-shared parameters are descriptive of petrophysical properties of each of a plurality of petrophysically unique zones of the subterranean formation (merely specifying information obtained by features that do not integrate into a practical application nor amount to significantly more); and
the pressure test data at each of the plurality of different-depth stations is influenced by the petrophysical properties of at least two of the zones (merely specifying information obtained by features that do not integrate into a practical application nor amount to significantly more); and
develop a pressure transient model of the collective zones by performing regression analysis utilizing the pressure test data of each of the plurality of different-depth stations simultaneously, the initial settings of the station-specific parameters, and the initial settings of the station-shared parameters (abstract; mathematical concepts; mathematical calculations), wherein:
the pressure transient model is based on the station-specific parameters and the station-shared parameters (abstract; mathematical concepts; mathematical relationships); and
the regression analysis analytically determines a model value of at least one of the station-specific parameters and the station-shared parameters (abstract; mathematical concepts; mathematical calculations).

(abstract; mathematical concepts; mathematical calculations).
3. The apparatus of claim 1 wherein the processing system is further operable to receive an indication of which of the station-specific parameters and the station-shared parameters is utilized during the regression analysis (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).
4. The apparatus of claim 1 wherein the pressure test data is obtained by the downhole apparatus at each of the plurality of different-depth stations simultaneously (mere details about information obtained by features that do not integrate into a practical application nor amount to significantly more).
5. The apparatus of claim 1 wherein the pressure test data is obtained by the downhole apparatus at each of the plurality of different-depth stations sequentially (mere details about information obtained by features that do not integrate into a practical application nor amount to significantly more).
6. The apparatus of claim 1 wherein the initial settings of the station-specific parameters include estimated or measured values, value ranges, or a combination thereof of the wellbore/formation properties (mere details about information obtained by features that do not integrate into a practical application nor amount to significantly more).
7. The apparatus of claim 1 wherein the initial settings of the station-shared parameters include estimated or measured values, value ranges, or a combination thereof of the petrophysical properties (mere details about information obtained by features that do not integrate into a practical application nor amount to significantly more).
8. The apparatus of claim 1 wherein the processing system is further operable to iteratively:
enable changing one or more initial settings of the station-specific parameters and the station-shared parameters (abstract; mathematical concepts; mathematical calculations); and
(abstract; mathematical concepts; mathematical calculations).
9. The apparatus of claim 1 wherein the processing system is further operable to iteratively develop the pressure transient model of the collective zones by performing the regression analysis simultaneously utilizing the pressure test data of each of the plurality of different-depth stations, the initial settings of the station-specific parameters, and the initial settings of the station-shared parameters (abstract; mathematical concepts; mathematical calculations), and wherein the regression analysis analytically determines a model value of a different at least one of the station-specific parameters and the station-shared parameters (abstract; mathematical concepts; mathematical calculations).

Regarding claims 10-18, see the foregoing rejection of claims 1-9, respectively.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claims 1-7 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayan et al. (7,725,302) in view of Corre et al. (2015/0176405).

Regarding claim 1, Ayan et al. disclose an apparatus comprising:
a processing system comprising a processor and a memory including computer program code (see column 9, lines 27-52), wherein the processing system is operable to:
obtain initial settings of parameters pertaining to a wellbore or the surrounding formation proximate to a downhole apparatus where pressure test data is obtained (see column 31, lines 29-46); and
develop a pressure transient model (geostatistical model; see column 30, line 67) of the collective zones by performing regression analysis (optimization analysis; see column 31, line 29, through column 32, line 44) utilizing the pressure test data and obtained initial settings of parameters, wherein:
the pressure transient model is based on the obtained parameters (see column 31, line 29, through column 32, line 44); and
the regression analysis analytically determines a model value of at least one of the ... parameters (see column 30, lines 14-19).



the processing system being operable to:
obtain initial settings of station-specific parameters, wherein:
the station-specific parameters are descriptive of wellbore/formation properties each specific to one of a plurality of different-depth stations at which pressure test data is obtained by a downhole apparatus positioned in a wellbore penetrating a subterranean formation; and
each wellbore/formation property is:
a property of the wellbore proximate the corresponding station; or
a property of the subterranean formation proximate the corresponding station;
obtain initial settings of station-shared parameters; wherein:
the station-shared parameters are descriptive of petrophysical properties of each of a plurality of petrophysically unique zones of the subterranean formation; and
the pressure test data at each of the plurality of different-depth stations is influenced by the petrophysical properties of at least two of the zones; and
develop a pressure transient model of the collective zones by performing regression analysis utilizing the pressure test data of each of the plurality of different-depth stations simultaneously, the initial settings of the station-specific parameters, and the initial settings of the station-shared parameters, wherein:
the pressure transient model is based on the station-specific parameters and the station-shared parameters; and
the regression analysis analytically determines a model value of at least one of the station-specific parameters and the station-shared parameters.


obtain initial settings of station-specific parameters (density or viscosity, for example; see paragraphs 53 and 55), wherein:
the station-specific parameters are descriptive of wellbore/formation properties each specific to one of a plurality of different-depth stations (ports 304; see figure 3; and paragraphs 40-41) at which pressure test data is obtained (see paragraph 53) by a downhole apparatus positioned in a wellbore penetrating a subterranean formation (see paragraphs 40-41 and 53); and
each wellbore/formation property is:
a property of the wellbore proximate the corresponding station (this is satisfied by the density or viscosity of the fluid in the wellbore, matched above with the claimed station-specific parameters; see paragraphs 53 and 55); or
a property of the subterranean formation proximate the corresponding station (supra);
obtain initial settings of station-shared parameters (vertical or horizontal permeability; see paragraphs 31 and 44-45); wherein:
the station-shared parameters are descriptive of petrophysical properties of each of a plurality of petrophysically unique zones (the regions in between each successive pair of ports; see figure 3; and paragraphs 31 and 44-45) of the subterranean formation; and
the pressure test data at each of the plurality of different-depth stations is influenced by the petrophysical properties of at least two of the zones (see previous remark; each port is in between two such zones; furthermore, the permeability may be anisotropic, so that it has a different value in each zone; see paragraph 31).

(paragraph 16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination of Ayan et al. and Corre et al. such that the station-specific and station-shared parameters of Corre et al. were obtained by the invention of the combination of Ayan et al. and Corre et al., and used as the parameters in the analysis of Ayan et al., because such parameters are relevant to geophysical analysis, as suggested by Corre et al. (see paragraph 31); or because the model of Ayan et al. can accommodate and take advantage of a large variety of input parameters, as discussed by Ayan et al. (see column 31, lines 29-46).

Regarding claim 2, this combination of references further teaches the apparatus of claim 1 wherein the processing system is further operable to determine estimated values of each petrophysical property in each of the zones utilizing the pressure transient model of the collective zones (see Ayan et al., column 30, lines 14-19).
Regarding claim 3, this combination of references further teaches the apparatus of claim 1 wherein the processing system is further operable to receive an indication of which of the station-specific parameters and the station-shared parameters is utilized during the regression analysis (see column 32, lines 37-44 of Ayan et al.).

Regarding claim 4, this combination of references does not teach the apparatus of claim 1 wherein the pressure test data is obtained by the downhole apparatus at each of the plurality of different-depth stations simultaneously.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Regarding claim 5, this combination of references does not teach the apparatus of claim 1 wherein the pressure test data is obtained by the downhole apparatus at each of the plurality of different-depth stations sequentially.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination of Ayan et al. and Corre et al., such that the pressure test data is obtained by the downhole apparatus at each of the plurality of different-depth stations sequentially, because this is one of two logical possibilities, and such a modification would have merely required choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

	Regarding claim 6, this combination of references further teaches the apparatus of claim 1 wherein the initial settings of the station-specific parameters include estimated or measured values, value ranges, or a combination thereof of the wellbore/formation properties (paragraphs 31, 40-41, 44-45, 53, 55 of Corre).
Regarding claim 7, this combination of references further teaches the apparatus of claim 1 wherein the initial settings of the station-shared parameters include estimated or measured values, value ranges, or a combination thereof of the petrophysical properties (paragraphs 31, 40-41, 44-45, 53, 55 of Corre).

Regarding claims 10-16, see the foregoing rejection of claims 1-7.
Response to Arguments
Applicant’s arguments, see remarks, filed 10/19/20, with respect to the previous art rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the reference by Corre et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852